COURT OF APPEALS FOR THE
                             FIRST DISTRICT OF TEXAS AT HOUSTON

                                              ORDER

Appellate case name:       White Lion Holdings, v. The State of Texas

Appellate case number:     01-14-00104-CV

Trial court case number: D-1-GV-13-001068

Trial court:               98th District Court of Travis County

     On February 13, 2014, the parties filed a joint motion to abate this appeal. The motion is
DENIED WITHOUT PREJUDICE to refiling.
       If the parties wish the Court to consider abatement, more information is needed regarding
settlement negotiations and the environmental testing noted in the motion. Should a motion to
abate be filed, it should state a definitive time frame for the requested abatement. Specifically, it
should address the following:
       1. When the ongoing site testing is scheduled to be completed.
         2. How much time the parties believe is reasonably necessary to negotiate and determine
if the case can be settled once the testing is completed.
       3. Is there currently a mediation scheduled, and, if so, when?


       It is so ORDERED.

Judge’s signature: /s/ Justice Harvey Brown
                   X Acting individually  Acting for the Court


Date: February 18, 2014